Jordan, Justice.
This is an appeal from the judgment of the trial court holding appellant in contempt of court for wilful failure to comply with a divorce decree. Lillian Crozier, appellee here, was granted a divorce in Dooly Superior Court on November 30, 1970. Under the terms of the decree Barney Crozier, Sr., appellant here, was ordered to pay the appellee $15,000 in a lump sum or $100 per month for 150 months. The decree also provided for the payment of $125 per month for the support of his daughter until she reached the age of 21, married, or died, and the payment of $200 attorney fees. An appeal of that judgment to this court was dismissed. See Crozier v. Crozier, 228 Ga. 372 (185 SE2d 411).
In response to the appellee’s complaint seeking to have the appellant attached for contempt, the appellant sought to raise such defenses as nonjoinder of parties, misjoinder of causes, credits for payments voluntarily paid to his daughter, a tort claim against the appellee for damages, and other related defenses. After a hearing on the matter the trial court issued its order on *487July 7, 1973, holding none of the defensive pleadings meritorious, found the appellant was $1,800 behind in his alimony payments, $2,500 behind in child support payments, and that he had not paid the attorney fees. He was adjudged in contempt and sentenced to jail for 20 days, from which judgment the appellant filed this appeal. Held:
Submitted November 2, 1973
Decided November 29, 1973.
Benjamin Zeesman, for appellant.
Davis & Gregory, Guy V. Roberts, Jr., for appellee.
We affirm. The appellant admitted that he had made no payments as required under the divorce decree. A reading of the record shows a flagrant, wilful failure of the appellant to abide by the terms of the divorce decree. The trial court was clearly authorized in holding the appellant in contempt and did not err in holding that the defenses sought to be raised in the contempt citation were without merit.

Judgment affirmed.


All the Justices concur.